[ATHEROGENICS, INC] January 14, 2008 VIA FACSIMILE AND EDGAR Mr. Jim B. Rosenberg Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:AtheroGenics, Inc. Form 10-K for the Fiscal Year Ended December 31, 2006 Form 10-Q for the Quarter Ended June 30, 2007 File No. 0-31261 Dear Mr. Rosenberg: This letter sets forth the responses of AtheroGenics, Inc. (the “Company”) to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) with regard to the Form 10-K for the Fiscal Year ended December 31, 2006 and the Form 10-Q for the Quarter Ended June 30, 2007.The Staff’s comments were provided to the Company in a letter dated December 27, 2007.For the convenience of the Staff, the text of the Staff’s comment is reproduced in its entirety followed by our responses. In connection with responding to these comments, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form 10-K for the year ended December 31, 2006 Notes to the Financial Statements, page 46 5. Convertible Notes Payable, page 50 1. In order to properly evaluate the accounting for the inducement of the convertible debt, please provide us supplementally your calculation of the $3.5 million charge.Include in your response the market price of the Company’s stock on the date of conversion. Response The following information is provided supplementally to aid the Staff in understanding the debt transaction. In January2006, the Companyinduced conversion of $14.0million in aggregate principal amount of the 4.½% convertible notes in exchange for 1,085,000 shares of the Company’s common stock. In accordance with Statement of Financial Accounting Standards (“SFAS”) No.84, Induced Conversion of Convertible Debt, this transaction resulted in a non-cash charge of $3,521,236composed of three items: · Item (1): the premium paid in excess of the conversion price in order to induce conversion of the notes, · Item (2): the write-off of the portion of debt issuance costs attributable to the notes converted, net of · Item (3): accrued interest on the notes that would not be paid as a result of the transaction. In accordance with paragraph 2 of SFAS No. 84, the Company recognized an expense equal to the fair value of common stock transferred in the transaction in excess of the fair value of the securities issued pursuant to the original conversion terms. The detailed calculation of the net loss of $3,521,236 for the induced conversion of the $14.0 million convertible notes due 2008 was calculated as follows: Item (1) Premium Paid: Note exchanged $14,000,000 Multiply by: Exchange rate per terms of notes (per $ thousand) 65.189 Shares to be issued per terms of notes 912,646 Actual shares issued for exchange 1,085,000 Incremental shares issued (premium) 172,354 2 Multiply by: Stock price on day of exchange (January 10, 2006) $20.67 Value of Premium $3,562,557 Item (2) Write-off of Related Unamortized Debt Issuance Costs: Unamortized Debt Issuance Costs $1,692,350 Multiply by: Portion of Issue Exchanged ($14M of $100M) 14.00% Write-off $236,929 Item (3) Reduction of Loss for Interest Portion Amount of Notes Exchanged $14,000,000 Daily Interest Rate (4.5%/360 days) 0.0125% Calculated Days of interest 159 Interest Portion (Multiply Notes by rate by days) $278,250 Net Loss Calculation Premium (Item 1) 3,562,557 Plus: Write-off of Debt Issuance Costs (Item 2) 236,929 Less: Interest Portion(Item 3) (278,250) Net Loss $3,521,236 Item 9A Controls and Procedures, page 56 2. We note your disclosure that “Our chief executive officer and chief financial officer…have concluded that our disclosure controls and procedures are effective.”Please tell us supplementally whether your officers concluded that your disclosure controls and procedures are also effective to ensure that information required to be disclosed in the reports that you file or submit under the Exchange Act is accumulated and communicated to your management, including your chief executive officer and chief financial officer, to allow timely decisions regarding required disclosure.See Exchange Act Rules 13a-15(e) and 15d-15(e). 3 Response Our chief executive officer and chief financial officer, after evaluating the effectiveness of our disclosure controls and procedures as of the end of the period covered by our Form 10-K for the year ended December 31, 2006, have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our chief executive officer and chief financial officer, to allow timely decisions regarding required disclosure. We supplementally advise the Staff that we will add additional disclosure to our futureperiodic reports (in Item 9A in future Form 10-Ks and Item 4 in future Form 10-Qs) clearly defining "disclosure controls" so that it is clear that our assessment of the effectiveness of our disclosure controls also covers the second sentence of Exchange Act Rule 13e-15(e). Form 10-Q for the quarter ended June 30, 2007 Notes to Condensed Financial Statements, page 4 9.Convertible Notes Payable, page 6 3. Please explain to us your basis for applying what appears to be modification accounting under EITF 96-19 instead of extinguishment accounting.Provide to us the calculations that support this treatment. Response The following discussion is provided supplementally to the Staff in order to provide a technical accounting explanation of the accounting for the exchange of debt transaction entered into by the Company as extinguishment accounting under Emerging Issues Task Force (“EITF”) Issue No. 96-19, Debtor’s Accounting for a Modification or Exchange of Debt Instruments. During July of 2007, the Company agreed with certain existing holders (the “Holders”) of its 4½% Convertible Notes due 2008 (the “Outstanding Notes”) to exchange $38.0 million in aggregate principal amount of Outstanding Notes beneficially owned by theHoldersfor $60.41 million of4½%
